TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00232-CV


In re Wayne Ernest Barker




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator has filed a petition for writ of mandamus complaining about the alleged
failure of an administrative assistant in the Open Records section of the Texas Department of
Criminal Justice to comply with relator's open records request.  See Tex. R. App. P. 52.8.  Having
reviewed the petition, which does not include a record or even an appendix, we deny the petition for
writ of mandamus.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Henson and Goodwin
Filed:   May 1, 2012